 1   DONNA S. TAMANAHA (WI SBN 1013199)
     Assistant United States Trustee
 2   LYNETTE C. KELLY (SBN 120799)
     Trial Attorney
 3   MARTA E. VILLACORTA (NY SBN 4918280)
     Trial Attorney
 4   United States Department of Justice
     Office of the U.S. Trustee
 5   450 Golden Gate Avenue, Suite 05-0153
     San Francisco, CA 94102
 6   Telephone: (415) 705-3333
     Facsimile: (415) 705-3379
 7   Email: lynette.c.kelly@usdoj.gov;
            marta.villacorta@usdoj.gov
 8
     Attorneys for James L. Snyder,
 9   Acting United States Trustee for Region 12 1

10
                                   UNITED STATES BANKRUPTCY COURT
11                                 NORTHERN DISTRICT OF CALIFORNIA
                                        SAN FRANCISCO DIVISION
12
         In re                                                )    Case No. 19-30088 DM
13                                                            )
         PG&E CORPORATION,                                    )    Chapter 11
14                                                            )
                                                              )
15                             Debtor-in-Possession.          )
                                                              )
16                                                            )
                                                              )
17       In re                                                )    Case No. 19-30089 DM
                                                              )
18       PACIFICE GAS AND ELECTRIC                            )    Chapter 11
         COMPANY,                                             )
19                                                            )
                                                              )
20                             Debtor-in-Possession.          )
                                                              )
21                                                            )
                            UNITED STATES TRUSTEE’S OMNIBUS OBJECTION TO
22                         DEBTORS’ FIRST DAY MOTIONS [ECF NOS. 5, 7, 8 & 18]
23               James L. Snyder, Acting United States Trustee for Region 12 (the “United States Trustee”),
24   by and through his undersigned counsel, hereby files these objections (the “Omnibus Objection”)
25   to the following “first day” motions (collectively, the “First Day Motions”) filed by PG&E
26   Corporation (“PG&E Corp.”) and Pacific Gas and Electric Company (the “Utility”), the debtors
27   and debtors in possession (collectively, the “Debtors”) in the above-captioned chapter 11 cases: 2
28
     1
     James L. Snyder, Acting United States Trustee for Region 12, is acting in this appointment for Tracy Hope
     Davis, United States Trustee for Region 17, who has recused herself.
     2
         The United States Trustee requests that the Court take judicial notice of the pleadings and
     Case: 19-30088           Doc# 173       Filed: 01/31/19      Entered: 01/31/19 07:44:20           Page 1 of
                                                          13
 1
           •    Motion of Debtors for Entry of Order Directing Joint Administration of Chapter 11 Cases,
 2              ECF No. 5 3 (“Joint Administration Motion”);
 3         •    Motion of Debtors for Interim and Final Authority to (I) (a) Continue Existing Cash
 4              Management System, (b) Honor Certain Prepetition Obligations Related to the Use
                Thereof, (c) Continue Intercompany Arrangements, (d) Continue to Honor Obligations
 5              Related to Joint Infrastructure Projects, and (e) Maintain Existing Bank Accounts and
                Business Forms; and (II) Waiving Requirements of 11 U.S.C. § 345(b), ECF No. 7 (“Cash
 6              Management Motion”);
 7
           •    Motion of Debtors for Interim and Final Authority to (I) Pay Prepetition Wages, Salaries,
 8              Withholding Obligations, and Other Compensation and Benefits; (II) Maintain Employee
                Benefits Programs; and (III) Pay Related Administrative Obligations, ECF No. 8 (“Wage
 9              Motion”); and,
10         •    Motion of Debtors for Entry of Order (I) Extending Time to File Schedules of Assets and
                Liabilities and Statement of Financial Affairs, and (II) Extending Time to File 2015.3
11
                Reports, ECF No. 18 (“Extension Motion”). 4
12
     The United States Trustee does not object to the following motions at this time: 5
13
14         •    Motion of Debtors for Interim and Final Orders (I) Authorizing the Debtors to Maintain
                Insurance Policies, Workers’ Compensation Program, and Surety Bond Program and Pay
15              All Obligations with Respect Thereto; and (II) Granting Relief from the Automatic Stay
                with Respect to Workers’ Compensation Claims, ECF No. 9;
16
           •    Motion of Debtors for Interim and Final Orders Establishing Notification Procedures and
17
                Approving Restrictions on Certain Transfers of Stock of, and Claims Against, the Debtors,
18              ECF No. 10;

19
     documents filed in these cases pursuant to Federal Rule of Bankruptcy Procedure 9017 and Federal
20   Rule of Evidence 201. To the extent that the Omnibus Objection contains factual assertions predicated upon
     statements made by Debtors, any of their current or former affiliates, agents, attorneys, professionals,
21   officers, directors or employees, the United States Trustee submits that such factual assertions are supported
22   by admissible evidence in the form of admissions of a party opponent under Federal Rule of Bankruptcy
     Procedure 9017 and Federal Rule of Evidence 801(d)(2).
23   3
         Unless otherwise noted, “ECF No.” refers to the bankruptcy docket for case number, 19-30088.
24
     4
      Separate objections will be filed in response to the Motion of Debtors for Interim and Final Orders (I)
25   Authorizing the Debtors to Obtain Senior Secured, Superpriority, Postpetition Financing, (II) Granting
     Liens and Superpriority Claims, (III) Modifying the Automatic Stay, (IV) Scheduling Final Hearing and (V)
26   Granting Related Relief, ECF 23 and Motion of Debtors for Entry of an Order Authorizing the Filing Under
     Seal of the Proposed Debtor-in-Possession Financing Fee Letters, ECF No. 25.
27
     5
         The United States Trustee reserves all rights to object to the final relief sought in these motions.
28
                                                           Page -2-



     Case: 19-30088            Doc# 173       Filed: 01/31/19         Entered: 01/31/19 07:44:20          Page 2 of
                                                           13
 1      •   Motion of Debtors for Interim and Final Authority to Pay Certain Prepetition Taxes and
            Assessments and Granting Related Relief, ECF No. 11;
 2
        •   Motion of Debtors for Interim and Final Authority to Pay Prepetition Obligations Owed to
 3          Certain Safety and Reliability, Outage, and Nuclear Facility Suppliers, ECF No. 12;
 4
        •   Motion of Debtors (I) for Interim and Final Authority to Pay Prepetition Obligations Owed
 5          to Shippers, Warehousemen, and Other Lien Claimants, and (II) Granting Administrative
            Expense Priority Status for Claims Arising from Goods Delivered to the Debtors
 6          Postpetition, ECF No. 13;
 7      •   Debtors’ Application for Appointment of Prime Clerk LLC as Claims and Noticing Agent,
            ECF No. 14;
 8
        •   Motions of Debtors to (A) Honor Prepetition Obligations to Natural Gas and Electricity
 9
            Exchange Operators, (B) Grant Administrative Expense Claims and Authorize Posting of
10          Collateral to Exchange Operators Trading Counterparties, and Future Commission
            Merchants, (C) Modify the Automatic Stay, and (D) Grant Related Relief, ECF No. 15;
11
        •   Motion of Debtors for Interim and Final Orders (I) Authorizing Debtors to (A) Maintain
12          and Administer Customer Programs, Including Public Purpose Programs, and (B) Honor
13          Any Prepetition Obligations Relating Thereto; and (II) Authorizing Financial Institutions to
            Honor and Process Related Checks and Transfers, ECF No. 16;
14
        •   Motion of Debtors for Entry of Order (I) Waiving the Requirements to File Lists of
15          Creditors and Equity Holders and Granting Related Relief; and (II) Authorizing and
            Approving Procedures for Providing Notice of the Commencement of Chapter 11 Cases,
16          ECF No. 17;
17      •   Motion of Debtors for Entry of Order Authorizing Oversize Briefing for Certain First Day
18          Motions, ECF No. 19; and,

19      •   Application of Debtors for Order Appointing Jason P. Wells as Responsible Individual,
            ECF No. 20.
20
21   The Omnibus Objection is supported by the following memorandum of points and authorities and

22   any argument the Court may permit on the Omnibus Objection.

23      I. MEMORANDUM OF POINTS AND AUTHORITIES
24
            A.      Introduction
25
            The Debtors’ request for relief through their various First Day Motions should either be (a)
26
     denied outright or (b) significantly limited by the Court solely to a level that is absolutely
27
     necessary to sustain the Debtors’ operations. As to each of the above-mentioned motions, the
28
                                                     Page -3-



     Case: 19-30088       Doc# 173       Filed: 01/31/19        Entered: 01/31/19 07:44:20      Page 3 of
                                                      13
 1
     Debtors have failed to meet their evidentiary burden for the relief requested. A meeting of
 2
     creditors pursuant to 11 U.S.C. § 341 has not been held. A creditors committee has not yet been
 3
     formed. Bankruptcy schedules, the Statement of Financial Affairs, and other required documents
 4
     have not been filed. Therefore, at this juncture, the Court should either sustain the United States
 5
     Trustee’s Omnibus Objection or adjourn the hearing on these First Day Motions to a later date to
 6
     allow any creditors committee(s) or other creditors a meaningful opportunity to evaluate the First
 7
     Day Motions.
 8
             B.      Background Facts and Procedural Posture
 9
             1.      On January 29, 2019, the Debtors commenced the above-captioned cases by filing
10
     voluntary petitions for relief under Chapter 11 of the Bankruptcy Code. 6 ECF No. 1. The
11
     Debtors’ petitions were not accompanied by all schedules, statements, and lists required to be filed
12
     under Section 521 and FRBP 1007. Id.
13
             2.      The Senior Vice President and Chief Financial Officer of PG&E Corp. is Jason P.
14
     Wells. ECF No. 28.
15
             3.      Mr. Wells filed an omnibus declaration in support of the First Day motions listed
16
     above (“Wells Declaration”). Id.
17
             4.      No trustee has been appointed in the Debtors’ cases. See generally Case Dockets.
18
             5.      As of the date of this Objection, no official committee of unsecured creditors (or
19
     other committees) has been appointed. Id. However, on February 11, 2019, at 10:00 a.m., the
20
     United States Trustee will hold a formation meeting to determine interest in forming a creditors’
21
     committee.
22
             6.      On January 29, the Debtor filed the First Day Motions. ECF Nos. 5, 7-8 & 18. On
23
     the same date, the Debtors filed an Ex Parte Motion for Order Shortening Time with regard to the
24
     First Day Motions. ECF No. 29.
25
26
27   6
      The Utility filed a voluntary petition for relief under Chapter 11 of the Bankruptcy Code on April 6, 2001.
     See PACER docket for Case No. 01-30923 DM. According to the bankruptcy docket, this case is still
28   active and pending before the Honorable Dennis Montali. Id.
                                                       Page -4-



     Case: 19-30088        Doc# 173       Filed: 01/31/19         Entered: 01/31/19 07:44:20       Page 4 of
                                                       13
 1
            7.      A status conference was held in the above-captioned cases on January 29, 2019, in
 2
     order to set a scheduling order with respect to the various First Day Motions. See ECF No. 41. At
 3
     the status conference, the Court scheduled a hearing on the First Day Motions for January 31,
 4
     2019, at 10:00 a.m., with oppositions to be filed by 8:00 a.m. on January 31, 2019. See ECF No.
 5
     78.
 6
            8.      A meeting of creditors has not yet been noticed. See generally Case Dockets.
 7
            II.     ARGUMENT
 8
 9          Four principles for Courts to consider with regard to first day motions are:

10                  First, the requested relief should be limited to that which is minimally necessary to
                    maintain the existence of the debtor, until such time as the debtor can affect
11                  appropriate notice to creditors and parties in interest. In particular, a first day order
12                  should avoid substantive rulings that irrevocably determine the rights of parties.

13                  Second, first day orders must maintain a level of clarity and simplicity sufficient to
                    allow reasonable confidence that an order will effect no unanticipated or untoward
14                  consequences.
15
                    Third, first day orders are not a device to change the procedural and substantive
16                  rights that the Bankruptcy Code and Rules have established. In particular, first day
                    orders should provide no substitute for the procedural and substantive protections of
17                  the plan confirmation process.
18
                    Fourth, no first day order should violate or disregard the substantive rights of
19                  parties, in ways not expressly authorized by the Bankruptcy Code.
20   In re The Colad Group, Inc., 324 B.R. 208, 213-14 (Bankr. W.D.N.Y. 2005).
21          Accordingly, the relief sought in the First Day Motions, if granted at all, should only be
22   granted on an interim basis, with a final hearing set so that an Official Committee of Unsecured
23   Creditors, which is expected to be formed, can review and respond to the final relief sought,
24   preferably after the schedules are filed and the 341 meeting of creditors is held.
25          The United States Trustee reserves all rights to object to the final relief sought through the
26   First Day Motions.
27   //
28
                                                     Page -5-



     Case: 19-30088       Doc# 173      Filed: 01/31/19         Entered: 01/31/19 07:44:20      Page 5 of
                                                     13
 1           A.     The Joint Administration Motion
 2           The United States Trustee objects to the Joint Administration Motion as it relates to the

 3   Monthly Operating Reports (“MORs”). The MORs perform the critical function of providing

 4   transparency and complete information to creditors, the Court, the United States Trustee and other

 5   interested parties. These MORs and the financial disclosures contained in them “are the life blood

 6   of the Chapter 11 process” and are more than “mere busy work.” YBA Nineteen, LLC v. IndyMac

 7   Venture, LLC (In re YBA Nineteen, LLC), 505 B.R. 289, 303 (S.D. Cal. 2014) (citation omitted).

 8   Thus, combining the MORs of two entities that are not substantively consolidated would not serve

 9   this purpose and would likely confuse rather than clarify the facts presented. Separate reporting

10   will also provide the information necessary to accurately calculate quarterly fees payable under 28

11   U.S.C. § 1930(a)(6). Cf. Fed. R. Bankr. P. 2015(a)(5). Most importantly, the Debtors have failed

12   to present any legal argument or authority supporting this “request.” Because the Debtors have

13   failed to meet their burden, the Joint Administration Motion should be denied as it relates to

14   MORs.

15           Moreover, the request to file consolidated MORs is not “emergency” relief. The first MOR

16   is not due until March 21, 2019. Consequently, the Debtors have not met their burden with respect

17   to the Court’s consideration of the Joint Administration Motion on an emergency basis as it relates

18   to MORs. If this issue is to be considered by the Court, it should be on full notice after a

19   committee or committees are appointed and can be heard on the issue.

20           B.     The Cash Management Motion
21           Through the Cash Management Motion, the Debtors seek entry of an order (1) authorizing
22   the continued use of Debtor's existing cash management system, prepetition bank accounts,
23   prepetition agency accounts, and business forms; and (2) waiving compliance with the investment
24   and deposit requirements of section 345(b) of the Bankruptcy Code. See ECF No. 7.
25           Section 345(a) of the Bankruptcy Code requires the trustee or a debtor in possession to
26   deposit or invest money of the estate so that it will result in the “maximum reasonable net return. .
27   . [while] taking into account the safety of such deposit or investment.” Section 345(b) requires
28
                                                    Page -6-



     Case: 19-30088       Doc# 173      Filed: 01/31/19        Entered: 01/31/19 07:44:20     Page 6 of
                                                     13
 1
     that estate funds be deposited or invested so as to ensure that the funds are protected for the benefit
 2
     of creditors. See 11 U.S.C. § 345(b).
 3
            Generally, unless the funds are insured, guaranteed, or backed by the full faith and credit of
 4
     the United States Government or its agencies, the institution holding the estate funds must post a
 5
     bond in favor of the United States or, in the alternative, deposit securities pursuant to 31 U.S.C. §
 6
     9303 as security. To ensure that trustees and debtors in possession meet their responsibilities to
 7
     safeguard funds in accordance with Section 345, the United States Trustee monitors fiduciaries and
 8
     depositories, and requires that chapter 11 estate assets be held in debtor-in-possession accounts at
 9
     “authorized depositories,” i.e., those that have entered into a Uniform Depository Agreement with
10
     the United States Trustee. See United States Trustee Program Policy and Practices Manual,
11
     Volume 7, “Banking and Bonding,” (“Manual”), § 7-1.1, pp. 1-2, at
12
     https://www.justice.gov/ust/file/volume_7_banking_and_bonding.pdf/download.
13
            The Uniform Depository Agreement between the depository and the United States Trustee
14
     (“UDA”) requires the depository to maintain collateral, unless an order of the bankruptcy court
15
     provides otherwise, in an amount of no less than 115 percent of the aggregate bankruptcy funds on
16
     deposit in each bankruptcy estate that exceeds the FDIC insurance limit. Pursuant to the UDA,
17
     each authorized depository is required to provide quarterly reports for all bankruptcy estate
18
     accounts on deposit at all branches of the depository within the district. See Manual, § 7-1.3.2, p.
19
     6. See Manual, §7-1.2.1, p. 2. The Manual also states that under no circumstances should a
20
     chapter 11 debtor, trustee, or examiner establish accounts in financial institutions or depositories
21
     outside the United States without prior approval of the United States Trustee or the bankruptcy
22
     court. See Manual, § 7-1.2.3, pp. 4-5.
23
            The United States Trustee is mindful that some courts have concluded that guidelines
24
     established by the United States Trustee do not have the force and effect of law. See, e.g., In re
25
     Young, 205 B.R. 894, 897 (Bankr. W.D. Tenn. 1997); In re Lani Bird, Inc., 113 B.R. 672, 673
26
     (Bankr. D. Hawaii 1990); In re Gold Standard Baking, Inc., 179 B.R. 98, 105-06 (Bankr. N.D. Ill.
27
     1995); In re Johnson, 106 B.R. 623, 624-25 (Bankr. D. Neb. 1989). As a result, “if the court is to
28
                                                    Page -7-



     Case: 19-30088       Doc# 173      Filed: 01/31/19        Entered: 01/31/19 07:44:20      Page 7 of
                                                     13
 1
     require debtors to comply with particular provisions of the U.S.T.'s Guidelines, it must be for a
 2
     reason independent of the Guidelines themselves.” Johnson, 106 B.R. at 624.
 3
            Here, the Debtors state they maintain 108 bank accounts at various banks, of which 30 are
 4
     actively used in the Cash Management System (the “Primary Bank Accounts”). See Wells Decl.,
 5
     ECF No. 28 at 26. Of the Primary Bank Accounts, 16 accounts are maintained at The Bank of
 6
     New York Mellon (“BNYM”), 6 accounts are maintained at Bank of America, N.A., 4 accounts
 7
     are maintained at Citibank, N.A. Citi, 1 account is maintained at Royal Bank of Canada (“RBC”),
 8
     2 accounts are maintained at Union Bank of California, and 1 account is maintained at U.S. Bank,
 9
     N.A. The Debtors, however, concede that only 21 of the Primary Bank Accounts are maintained at
10
     banks designated as authorized depositories by the United States Trustee pursuant to the United
11
     States Trustee Guidelines. Id. at 27. 7
12
            The Debtors have failed to meet their burden of showing that a waiver of the Section
13
     345(b) is appropriate or necessary at all, and particularly at this early stage of the case. With
14
     respect to the BNYM, the Debtors have not indicated that they have made any efforts to have the
15
     bank become an authorized depository. It does not appear that the Debtors have even contacted
16
     BNYM to request that it enter into the UDA with the United States Trustee, thereby affording the
17
     Debtors and their creditors the benefits and protections of Section 345 and the United States
18
     Trustee Guidelines. Likewise, there is no discussion in the Cash Management Motion as to
19
     whether RBC could be similarly collateralized. Again, it does not appear the Debtors have
20
     endeavored to bring these accounts into compliance with Section 345(b). Compliance with the
21
     requirements of 11 U.S.C. § 345(b) will ensure that all post-petition receipts (including the
22
     proposed DIP Financing) and disbursements will be readily identifiable and easily accounted for
23
     during the pendency of this case.
24
            Based on the foregoing, the Debtors’ request to waive the requirements of Section 345(b),
25
     which are designed to safeguard assets of the estate, should be denied. However, if the Court is
26
     inclined to grant some form of relief on this issue, the United States Trustee requests that it be in
27
     7
       The status of the non-primary bank accounts has not been provided and/or an explanation regarding why
28   these accounts were excluded from the requirement.
                                                     Page -8-



     Case: 19-30088        Doc# 173      Filed: 01/31/19        Entered: 01/31/19 07:44:20      Page 8 of
                                                      13
 1
     the nature of an extension so that (1) the Debtors can make efforts to comply with the terms of
 2
     Section 345(b) and (2) any official committees may review the issue and determine the impact on
 3
     creditors of any waiver of these important protections. 8 See In re Lehman Bros. Holdings, Inc.,
 4
     2008 Bankr. LEXIS 4154 (Bankr. S.D.N.Y. Nov. 6, 2008) (The Court ordered that “with respect to
 5
     those Bank Accounts which are not located in Banks that are Authorized Bank Depositories and
 6
     with respect to their investments, the Debtors shall have 60 days (or such additional time as the
 7
     U.S. Trustee may agree to) from entry of the Interim Order . . . to either come into compliance
 8
     with section 345(b) of the Bankruptcy Code or to make such other arrangements as agreed with the
 9
     U.S. Trustee.”).
10
             C.      The Wage Motion
11
             Section 507(a)(4) of the Bankruptcy Code grants priority to employee claims for wages,
12
     salaries, or commissions. The statute provides fourth priority for:
13
14                   allowed unsecured claims, but only to the extent of $12,850 for each
                     individual or corporation, as the case may be, earned within 180 days
15                   before the date of the filing of the petition or the date of the cessation
                     of the debtor’s business, whichever occurs first, for – (A) wages,
16                   salaries, or commissions, including vacation, severance, and sick
17                   leave pay earned by an individual . . .

18   See 11 U.S.C. § 507(a)(4).
19           Similarly, section 507(a)(5) of the Bankruptcy Code provides that employees’ claims for

20   contributions to certain employee benefit plans are also afforded priority unsecured status.

21   Specifically, section 507(a)(5) provides fifth priority to claims for:

22                   allowed unsecured claims for contributions to an employee benefit
23                   plan-

24
25
     8
26    The Declaration of Jason P. Wells filed in support of the Cash Management Motion states that “if the U.S.
     Trustee needs additional time to consider the waiver,” the Court should grant interim relief by extending
27   “Debtors’ time to comply with the requirements of section 345(b) of the Bankruptcy Code for sixty (60)
     days while the Debtors discuss the issue with the U.S. Trustee and any statutory committees appointed in
28   these chapter 11 cases.” Wells Decl., ECF No. 28 at 41-42.
                                                      Page -9-



     Case: 19-30088        Doc# 173      Filed: 01/31/19         Entered: 01/31/19 07:44:20       Page 9 of
                                                      13
 1               (A) arising from services rendered within 180 days before the date of the
                     filing of the petition or date of the cessation of the debtor’s business,
 2                   whichever occurs first; but only
 3               (B) for each such plan, to the extent of –
 4                        i. the number of employees covered by each such plan
                             multiplied by $12,850; less
 5                       ii. the aggregate amount paid to such employees under
                             paragraph (4) of this subsection, plus the aggregate
 6                           amount paid by the estate on behalf of such employees
 7                           to any other employee benefit plan.
     See 11 U.S.C. § 507(a)(5).
 8
             Section 507(a) includes the maximum priority allowable per individual claimant, and any
 9
     amount in excess of the statutory cap of $12,850 is required to be treated as a general unsecured
10
     claim. See In re Powermate Holding Corp., 394 B.R. 765, 772-773 (Bankr. D. Del. 2008) (“Any
11
     pre-petition unsecured claim that does not receive priority status under 11 U.S.C. § 507 is a general
12
     unsecured claim which receives payment last under a plan of reorganization or liquidation. Such
13
     claims include . . . any amounts in excess of statutory caps under various priority subsections.”); see
14
     also In re First Magnus Fin. Corp., 390 B.R. 667, 672 (Bankr. D. Ariz. 2008) (“[M]ost bankruptcy
15
     courts . . . afforded them priority treatment under § 507(a), up to the amount of the statutory cap.
16
     Any excess, over the cap, was treated as an unsecured claim.”).
17
             By the Wage Motion, the Debtors seek to pay the following amounts on an interim basis:
18
                         a. Compensation Obligations 9 in the approximate amount of $61,200,000;
19
                         b. Incentive and Retention Program Obligations (excluding 2018 STIP in the
20
                             approximate amount of $970,000;
21
                         c. Reimbursable expenses in the approximate amount of $3,800,000;
22
                         d. Withholding Obligations in the approximate amount of $24,330,000;
23
                         e. Payroll Maintenance Fees in the approximate amount of $75,000;
24
                         f. Severance Obligations in the approximate amount of $630,000;
25
26
27
     9
       All capitalized terms used herein but not otherwise defined shall have the same meanings given to them in
28   the Wage Motion.
                                                      Page -10-



     Case: 19-30088       Doc# 173       Filed: 01/31/19 Entered: 01/31/19 07:44:20               Page 10 of
                                                      13
 1
                           g. Benefits Program Obligations in the approximate amount of $73,600,000;
 2
                               and,
 3
                           h. Supplemental Workforce Obligations in the amount of $25,000,000.
 4
     See ECF Nos. 8, 28 at 45-46. Together, the Debtors employ “approximately 24,000 Employees”
 5
     and pay their Compensation Obligations. See ECF No. 8, 28 at 46-47. The Debtors state that on a
 6
     per-Employee basis, the outstanding prepetition Obligations average approximately $4,400, and as
 7
     such will not exceed $12,850 per individual employee. ECF No. 28 at 48. The United States
 8
     Trustee has no objection to Employees being paid up to their statutory caps under section 507(a)(4)
 9
     for all items including vacation time earned within 180 days prior to the Petition Date, but opposes
10
     any payments in amounts in excess of the statutory cap.
11
                In the Wage Motion, the Debtors have also requested that they be authorized to pay
12
     $130,000,000 in connection with the STIP (Short-Term Incentive Plan) Awards, which will be
13
     awarded to approximately 14,000 Employees for the 2018 fiscal year. ECF No. 28 at 49. The
14
     average individual STIP Award for 2018 is expected to be approximately $13,000, and individual
15
     STIP Awards are expected to range from approximately $5,000 to $90,000, exclusive of the
16
     Insiders. Id. The Debtors state that they are not requesting authority to pay any STIP Awards on
17
     an interim basis, but that consideration will be deferred to the final hearing on the Wage Motion.
18
     ECF No. 8 at 14. However, to the extent the Debtors requests that a final hearing on the Wage
19
     Motion be set within the next few weeks, they should be prepared to explain why the Court should
20
     consider these bonuses or “cash incentives” in the early stages of the case. See Fed. R. Bankr. P.
21
     6003.
22
                For the reasons stated above, the relief requested by the Debtors in Wage Motion should be
23
     limited to those arising in the ordinary course of business and only up to the limit allowed by
24
     statute.
25
                D.     The Extension Motion
26
                The Debtors’ request for an additional 60 days to file their Bankruptcy Schedules,
27
     Statement of Financial Affairs, and other required documents appears excessive. The public
28
                                                     Page -11-



     Case: 19-30088         Doc# 173      Filed: 01/31/19 Entered: 01/31/19 07:44:20          Page 11 of
                                                       13
 1
     record shows that Debtors’ decision file their chapter 11 bankruptcy petitions did not happen
 2
     overnight. On the contrary, PG&E has been considering the possibility of restructuring under
 3
     chapter 11 as early as November 2018 based on its own moving papers. See ECF No. 24, ¶ 2.
 4
     Moreover, Debtors filed approximately 1,000 pages of motions in the first 24 hours of this case,
 5
     including a 166-page declaration. These facts indicate a high level of preparation rather than a
 6
     last-minute “emergency” filing.
 7
            In these circumstances, Debtors have failed to meet their burden of showing that the
 8
     requested extension is necessary and consistent with Debtors’ exercise of their fiduciary
 9
     duties. When added to the 14-day initial timeline for filing schedules and statements, the requested
10
     extension would allow Debtors to file these critical documents 74 days after the commencement of
11
     the case. In the meantime, events in the case would be proceeding without necessary information:
12
     the initial debtor interview and Section 341 meeting of creditors will be held, a committee or
13
     committees will be appointed, additional hearings on motions will occur. Creditors and other
14
     interested parties would be prejudiced by having to take positions and actions in the case without
15
     complete information.
16
            Although this is a large chapter 11 case, this fact does not automatically entitle Debtors to a
17
     large extension of time, especially where, as here, it appears that they have prepared extensively
18
     prepetition. Because Debtors have not shown that such a long extension is warranted in the
19
     exercise of their fiduciary duties, the Court should limit any such extension to 30 days in order to
20
     avoid prejudice to creditors and other interested parties.
21
            III.    CONCLUSION
22
            In view of the shortened notice provided to creditors and the Debtors’ failure to establish a
23
     sufficient evidentiary record for the relief sought, the objected to First Day Motions should either
24
     be denied in the entirety or any relief granted should be limited for the Debtor to sustain operations
25
     and to provide adequate protection, if any. Alternatively, the First Day Motions should be
26
     adjourned until a later date. The adjournment would permit parties that were not provided
27
     sufficient notice and any committee the opportunity to be heard on the First Day Motions.
28
                                                    Page -12-



     Case: 19-30088      Doc# 173      Filed: 01/31/19 Entered: 01/31/19 07:44:20            Page 12 of
                                                    13
 1
            If the Court grants any of the relief sought in the First Day Motions, the United States
 2
     Trustee requests that any committee appointed under Section 1102 be permitted the right to
 3
     reconsider the Motions. The United States Trustee reserves all rights to object to the final relief
 4
     granted to the First Day Motions.
 5
            WHEREFORE, the United States Trustee requests to Court to sustain his Omnibus
 6
     Objection; and grant such other relief as is just under the circumstances.
 7
 8   Dated: January 31, 2019                James L. Snyder
                                            Acting United States Trustee, Region 12
 9                                          By: /s/ Marta E. Villacorta
10                                                MARTA E. VILLACORTA
                                                 Trial Attorney
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   Page -13-



     Case: 19-30088      Doc# 173        Filed: 01/31/19 Entered: 01/31/19 07:44:20          Page 13 of
                                                      13
